 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)


 Sadek and Cooper Law Offices
 1315 Walnut Street
 Suite 502
 Philadelphia, PA 19107
 215-545-0008

 Attorney for Debtors




 In Re:
             Gregory C Tobias                                                     Case No.:                                18-27035
             Rosalind M Russ-Tobias
                                                                                  Chapter:                                   13

                                                                                  Judge:



                                 AMENDMENT TO SCHEDULE D, E, F, G, H or LIST OF CREDITORS

Please specify the list or schedule(s) to be amended:

       Schedule D - Creditors Holding Secured Claims                                               Schedule H - Codebtors

       Schedule E - Creditors Holding Unsecured Priority Claims                                    List of Creditors (Matrix)

       Schedule F - Creditors Holding Unsecured Claims

       Schedule G - Executory Contracts and Unexpired Leases

 IMPORTANT: Pursuant to D.N.J. LBR 1007-1, the mailing list must be updated when an amendment to Schedule D,
 E, F, G, or H is filed. Accordingly, there is a fee to amend any of the above schedules. There is no fee due if the nature
 of the amendment is to add or change the address of a previously listed creditor.



The list or schedule(s) indicated above, having been previously filed, is amended as follows:
(List name and address of creditors being added, deleted or modified and indicate same; use separate sheet if necessary)

Addition of GM Financial (Morton & Craig, LLC, 110 Marter Avenue, Suite 301, Moorestown, NJ 08057)

                                                                                                                                  rev. 8/1/15

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
I certify under penalty of perjury that the above information is correct:

 Date:         November 1, 2018                                      Debtor's signature:   /s/ Gregory C Tobias



 Date:         November 1, 2018                                      Debtor's signature:   /s/ Rosalind M Russ-Tobias

* Schedules D, E, F, G or H and the List of Creditors may be amended simultaneously, thereby incurring only one $31fee.




                                                                                                                          rev. 8/1/15

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
